Citation Nr: 1215079	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a respiratory disorder, including allergic rhinitis and sarcoidosis.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection to a respiratory disorder.  The Veteran timely appealed that decision.

This case was initially before the Board in April 2010 when the Board reopened the Veteran's respiratory claim and remanded it for further development.  The case was also remanded in February 2011 and January 2012.  The case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that following the January 2012 remand, the case has been returned to the Board without readjudication in a supplemental statement of the case.  Accordingly, the Board is required to remand this case at this time in order for such to be accomplished.  

Notwithstanding, the Board observes that the Veteran underwent another VA examination in February 2012 for his respiratory examination.  The VA examiner, incidentally the same VA examiner that the Board asked not to perform the render an opinion in this case, completely disregarded the ordering of the Board's questions and inserted her own legal standards into her opinions, resulting in completely inadequate and incomprehensible medical opinions.  Given that the Veteran's last VA examination was approximately 2 months ago, the Board finds that a claims file review and a medical opinion are all that are necessary to be obtained at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Wilmington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2012 and associate those documents with the claims file.

2.  Arrange for an examiner other than the June 2010/May 2011/February 2012 examiner to review the claims file and provide an addendum medical opinion.  The examiner should specifically state in his/her addendum that s/he has reviewed the entire claims file, including this and the January 2012 REMAND orders, as well as the previous VA examination reports.

Following a claims file review, the examiner is asked to opine as to the following:

(a) Whether there is clear and unmistakable evidence that the Veteran's allergic rhinitis existed prior to military service?  The examiner should point to specific evidence in the record which supports his or her conclusions, particularly if he or she is finding pre-existence.  If there is not clear and unmistakable evidence of pre-existence, then the examiner is instructed to take as conclusive fact that the Veteran was sound on entrance regarding his allergic rhinitis.  Skip to Question (d).

(b) Whether there is clear and unmistakable evidence that the Veteran's sarcoidosis existed prior to military service?  The examiner should point to specific evidence in the record which supports his or her conclusions, particularly if he or she is finding pre-existence.  If there is not clear and unmistakable evidence of pre-existence, then the examiner is instructed to take as conclusive fact that the Veteran was sound on entrance regarding his sarcoidosis.  Skip to Question (d).

(c) If either the Veteran's allergic rhinitis or sarcoidosis are found to have clearly and unmistakably pre-existed service, the examiner must answer the following about the pre-existing condition:

(1) Is there clear and unmistakable evidence of an increase of that pre-existing disability during military service?

(2) And, if so, was that increase in symptomatology permanent in nature?  Or was such increase merely an acute and transitory exacerbation of, or a worsening of that disorder which is due to the normal progression of that disorder.
 
(d) If either disorder is not clearly and unmistakably shown to pre-exist service, the examiner should opine whether that disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began during or is related to military service, to include the numerous notations of bronchitis, URI's, allergies and left lobe pneumonia noted in the Veteran's service treatment records.  The examiner should also discuss the Veteran's lay evidence as to continuity of symptomatology since service, as well as the previous VA examiner's June 2010 and May 2011 opinions.

(e) The examiner should also opine whether the Veteran's allergic rhinitis is more likely, less likely or at least as likely as not caused or aggravated (made permanently worse beyond the normal progression of that disease) by his sarcoidosis, and vice versa.  

If aggravation is found as to any of the above, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the evidence of record and also by the Veteran's statements as to the nature, severity and frequency of his observable symptoms over time.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner cannot opine as to any of the above without an examination of the Veteran, then one should be scheduled.  Under no circumstances is the June 2010/May 2011/February 2012 examiner to again perform examination and opine as to the above WITHOUT ADEQUATE EXPLANATION IN THE RECORD AS TO WHY SUCH CANNOT BE COMPLIED WITH.

If that individual is the only person who is qualified to perform the examination of the Veteran and render a medical opinion, then she is instructed to take great and meticulous care to answer the questions above-AND ONLY THE QUESTIONS POSED ABOVE-in the correct order and without adding her own legal standards.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder, to include allergic rhinitis and sarcoidosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



